              Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 1 of 20




1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7                               WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE DIVISION
8
     JAMES TULLMAN, on Behalf of Himself
9                                                     No.
     and All Others Similarly Situated,
10                                                    CLASS ACTION COMPLAINT FOR
                         Plaintiff,
11                                                    VIOLATIONS OF THE FEDERAL
                 v.                                   SECURITIES LAWS
12
     IMMUNE DESIGN CORP., ED PENHOET,                 JURY TRIAL DEMANDED
13
     DAVID BALTIMORE, FRANKLIN M.
14   BERGER, LEWIS COLEMAN, SUSAN L.
     KELLEY, CARLOS PAYA, and WILLIAM
15   R. RINGO,

16                                    Defendants.
17
            Plaintiff James Tullman (“Plaintiff”), on behalf of himself and all others similarly
18

19   situated, upon information and belief, including an examination and inquiry conducted by and

20   through his counsel, except as to those allegations pertaining to Plaintiff, which are alleged

21   upon personal belief, alleges the following for his Class Action Complaint:
22
                             NATURE AND SUMMARY OF THE ACTION
23
            1.        This is a stockholder class action brought by Plaintiff on behalf of himself and
24
     all other public stockholders of Immune Design Corp. (“Immune Design” or the “Company”)
25

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 1
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 2 of 20



     against Immune Design and the members of Immune Design’s Board of Directors (the “Board”
1

2    or the “Individual Defendants”) for their violations of Sections 14(e) and 20(a) of the Securities

3    Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(e) and 78t(a), and to enjoin the

4    expiration of a tender offer (the “Tender Offer”) on a proposed transaction, pursuant to which
5
     Immune Design will be acquired by Merck & Co., Inc. through its subsidiary, Merck Sharp &
6
     Dohme Corp. (“Parent,” together with Merck & Co., Inc., “Merck”) and Parent’s wholly owned
7
     subsidiary Cascade Merger Sub Inc. (“Purchaser”) (the “Proposed Transaction”).
8
            2.      On February 21, 2019, defendants issued a joint press release announcing they
9

10   had entered into an Agreement and Plan of Merger (the “Merger Agreement”) dated

11   February 20, 2019.    Pursuant to the terms of the Merger Agreement, on March 5, 2019,
12   Purchaser commenced the Tender Offer to purchase all outstanding shares of Immune Design
13
     for $5.85 per share of Immune Design common stock (the “Offer Price”). The Tender Offer is
14
     scheduled to expire at one minute following 11:59 p.m., Eastern Time, on April 1, 2019. The
15
     Proposed Transaction is valued at approximately $300 million.
16

17          3.      On March 5, 2019, defendants filed a Solicitation/Recommendation Statement

18   on Schedule 14D-9 (the “Recommendation Statement”) with the U.S. Securities and Exchange

19   Commission (“SEC”).       The Recommendation Statement, which recommends that Immune
20   Design stockholders tender their shares in favor of the Proposed Transaction, omits or
21
     misrepresents material information concerning, among other things: (i) Immune Design
22
     management’s financial projections utilized by the Company’s financial advisor Lazard Frères
23
     & Co. LLC (“Lazard”) in its financial analyses; (ii) the data and inputs underlying the financial
24

25   valuation analyses that support the fairness opinion provided by Lazard; and (iii) potential

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 2
     (No. 2:18-cv-01173-RSL)
                 Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 3 of 20



     conflicts of interest faced by Company insiders.        The failure to disclose such material
1

2    information constitutes a violation of Sections 14(e) and 20(a) of the Exchange Act as Immune

3    Design stockholders need such information in order to make a fully informed decision whether

4    to tender their shares in support of the Proposed Transaction or seek appraisal.
5
                4.   In short, the Proposed Transaction will unlawfully divest Immune Design’s
6
     public stockholders of the Company’s valuable assets without fully disclosing all material
7
     information concerning the Proposed Transaction to Company stockholders.             To remedy
8
     defendants’ Exchange Act violations, Plaintiff seeks to enjoin the expiration of the Tender Offer
9

10   unless and until such problems are remedied.

11                                   JURISDICTION AND VENUE
12              5.   This Court has jurisdiction over the claims asserted herein for violations of
13
     Sections 14(e) and 20(a) of the Exchange Act pursuant to Section 27 of the Exchange Act, 15
14
     U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).
15
                6.   This Court has jurisdiction over the defendants because each defendant is either
16

17   a corporation that conducts business in and maintains operations within this District, or is an

18   individual with sufficient minimum contacts with this District so as to make the exercise of

19   jurisdiction by this Court permissible under traditional notions of fair play and substantial
20   justice.
21
                7.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s
22
     claims arose in this District, where a substantial portion of the actionable conduct took place,
23
     most of the documents are electronically stored, and the evidence exists. Moreover, Immune
24

25   Design’s principal executive offices are located in this District and each of the Individual

26



      CLASS ACTION COMPLAINT FOR VIOLATIONS
      OF THE FEDERAL SECURITIES LAWS - 3
      (No. 2:18-cv-01173-RSL)
              Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 4 of 20



     Defendants, as Company officers or directors, either resides in this District or has extensive
1

2    contacts within this District.

3                                            THE PARTIES

4           8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of
5
     Immune Design.
6
            9.      Defendant Immune Design is a Delaware corporation with its principal executive
7
     offices located at 1616 Eastlake Ave. E., Suite 310, Seattle, WA 98102. Immune Design is a
8
     late-stage immunotherapy company employing next-generation in vivo approaches to enable the
9

10   body’s immune system to fight disease. The Company’s common stock is traded on the Nasdaq

11   Global Market under the ticker symbol “IMDZ.”
12          10.     Defendant Ed Penhoet (“Penhoet”) has been a director of the Company since
13
     June 2008 and Chairman of the Board since January 2013.
14
            11.     Defendant David Baltimore (“Baltimore”) has been a director of the Company
15
     since June 2008.
16

17          12.     Defendant Franklin M. Berger (“Berger”) has been a director of the Company

18   since March 2014.

19          13.     Defendant Lewis Coleman (“Coleman”) has been a director of the Company
20   since March 2015.
21
            14.     Defendant Susan L. Kelley (“Kelley”) has been a director of the Company since
22
     June 2016.
23
            15.     Defendant Carlos Paya (“Paya”) has been President, Chief Executive Officer
24

25   (“CEO”) and a director of the Company since May 2011.

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 4
     (No. 2:18-cv-01173-RSL)
              Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 5 of 20



            16.     Defendant William R. Ringo (“Ringo”) has been a director of the Company
1

2    since February 2014.

3           17.     Defendants Penhoet, Baltimore, Berger, Coleman, Kelley, Paya, and Ringo are

4    collectively referred to as the “Individual Defendants” or the “Board.”
5
                                   OTHER RELEVANT ENTITIES
6
            18.     Parent is a New Jersey corporation with its principal executive offices located at
7
     One Merck Drive, P.O. Box 100, Whitehouse Station, New Jersey 08889. Parent is a leading
8
     global biopharmaceutical company known as MSD outside of the United States and Canada.
9

10   Parent’s common stock is traded on the New York Stock Exchange under the ticker symbol

11   “MRK.”
12          19.     Purchaser is a Delaware corporation and a wholly owned subsidiary of Parent.
13
                                   CLASS ACTION ALLEGATIONS
14
            20.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal
15
     Rules of Civil Procedure on behalf of all persons and entities that own Immune Design common
16

17   stock (the “Class”). Excluded from the Class are defendants, their affiliates, immediate families,

18   legal representatives, heirs, successors, or assigns, and any entity in which defendants have or

19   had a controlling interest.
20          21.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the
21
     Federal Rules of Civil Procedure.
22
            22.     The Class is so numerous that joinder of all members is impracticable. While
23
     the exact number of Class members is unknown to Plaintiff at this time and can only be
24

25   ascertained through discovery, Plaintiff believes that there are thousands of members in the

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 5
     (No. 2:18-cv-01173-RSL)
              Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 6 of 20



     Class. As of March 1, 2019, there were 48,363,046 shares of Company common stock issued
1

2    and outstanding held by individuals and entities who are geographically dispersed.             All

3    members of the Class may be identified from records maintained by Immune Design or its

4    transfer agent and may be notified of the pendency of this action by mail, using forms of notice
5
     similar to those customarily used in securities class actions.
6
            23.     Questions of law and fact are common to the Class and predominate over
7
     questions affecting any individual Class member, including, inter alia:
8
                    (a)    Whether defendants have violated Section 14(e) of the Exchange Act;
9

10                  (b)    Whether the Individual Defendants have violated Section 20(a) of the

11   Exchange Act; and
12                  (c)    Whether Plaintiff and the other members of the Class would suffer
13
     irreparable injury were the Proposed Transaction consummated.
14
            24.     Plaintiff will fairly and adequately protect the interests of the Class and has no
15
     interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent.
16

17   Plaintiff has retained competent counsel experienced in litigation of this nature.

18          25.     A class action is superior to all other available methods for the fair and efficient

19   adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the
20   management of this action that would preclude its maintenance as a class action.
21
            26.     Defendants have acted on grounds generally applicable to the Class with respect
22
     to the matters complained of herein, thereby making appropriate the relief sought herein with
23
     respect to the Class as a whole.
24

25

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 6
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 7 of 20



                                      SUBSTANTIVE ALLEGATIONS
1

2    Background of the Company and Proposed Transaction

3           27.     Immune Design is a late-stage immunotherapy company employing next-

4    generation in vivo approaches to enable the body’s immune system to fight disease. The
5
     Company is focused in oncology and has designed its technologies to activate the immune
6
     system’s natural ability to generate and/or expand tumor-specific cytotoxic T cells (“CTLs”),
7
     while also enhancing other immune effectors, to fight cancer. G100, the Company’s lead
8
     product candidate, is designed to leverage the range of endogenous antigens, including
9

10   neoantigens, found in the tumor microenvironment to create a systemic anti-tumor immune

11   response from local injection.
12          28.     Until recently, Immune Design had a second lead product candidate, CMB305, a
13
     prime-boost cancer vaccine targeting the NY-ESO-1 tumor antigen. Following a review of the
14
     CMB305 program, on October 11, 2018, the Company announced it would focus on
15
     accelerating and expanding the development of G100. Immune Design’s first goal is to develop
16

17   G100 in combination with pembrolizumab in follicular lymphoma patients who have received

18   three prior lines of systemic therapy, as these patients may represent an unmet medical need,

19   allowing for an accelerated approval path in this indication. The Company’s second goal is to
20   evaluate G100 beyond late-stage follicular lymphoma.
21
            29.     Indeed, on December 2, 2018, Immune Design announced long-term follow up
22
     results from a randomized Phase 2 clinical trial of G100. The data from the trial show increased
23
     overall response rates of 46% and 23% in patients receiving a G100 regimen that includes low-
24

25   dose radiation, with or without pembrolizumab, respectively. Disease control was shown in

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 7
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 8 of 20



     92% and 85% of patients treated with the G100 regimen with or without pembrolizumab,
1

2    respectively. Additionally, responses appeared to be durable, with overall progression free

3    survival at 11.1 or 7.4 months in patients treated with the G100 regimen with or without

4    pembrolizumab, respectively. Defendant Paya commented on the favorable results, stating:
5
                    We are encouraged by the potential for lymphoma patients with G100, a
6                   first in class immuno-modulatory agent that leads to systemic anti-
                    lymphoma benefit when injected intratumorally. The high response rates,
7                   favorable durability and excellent safety profile we’re seeing for G100 has
                    prompted us to embark on a potentially pivotal clinical trial in the relapsed
8                   refractory setting, as well as pursue additional trials in earlier lines of
                    therapy in follicular lymphoma and other malignancies.
9

10          30.      The Company has four additional immunotherapies that are currently in the

11   pipeline in the preclinical phase, phase 1 or phase 2, which aim to treat infectious and allergic

12   diseases. Immune Design has several collaboration agreements with third party companies,
13   including Merck.
14
     Sale Process
15
            31.      On October 21, 2018, a senior executive of Parent indicated to defendant Paya
16
     that Parent had an interest in acquiring Immune Design.            Defendant Paya informed the
17

18   representative that the Company was not for sale.

19          32.      On November 10, 2018, defendant Paya received a call from a senior member of
20   the Business Development team at Parent, who offered to acquire the Company for $200.0
21
     million in cash with the possibility of two additional contingent value rights payments
22
     (“CVRs”) of $85 million each based on the achievement of certain regulatory approvals for
23
     products containing GLA or the ZVex vector, which valuation was based on Parent’s perceived
24
     value of the Company’s research programs.
25

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 8
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 9 of 20



            33.     On November 19, 2018, Parent submitted a revised indication of interest to
1

2    acquire the Company for $225.0 million in cash at closing with no CVRs.

3           34.     Also on November 19, 2018, Lazard contacted four strategic parties regarding a

4    possible transaction with Immune Design.
5
            35.     On November 26, 2018, Parent submitted a non-binding letter of intent to
6
     acquire the Company at an estimated price-per-share of $5.85 (the “November 26 Offer”).
7
            36.     On November 30, 2018, Lazard informed Parent that it would not agree to the
8
     price proposed in the November 26 Offer.
9

10          37.     At a December 12, 2018 Board meeting, representatives of management

11   presented the proposed long-range financial projections for the Company. Lazard revised
12   certain financial aspects of the November 26 Offer and noted that none of the four potential
13
     counterparties contacted by Lazard had shown interest in engaging in further discussions
14
     regarding a possible strategic transaction. Following discussion and a review of the landscape
15
     in follicular lymphoma as informed by new data made available at the recent 2018 American
16

17   Society of Hematology Meeting, the Board directed management to revise the proposed long-

18   range financial projections to reflect a lower probability of success for the G100 program.

19          38.     On December 20, 2018, the Board met and reviewed the revised long-range
20   financial projections prepared by Company management to reflect a lower probability of
21
     success of the G100 program.
22
            39.     On January 8, 2019, Parent informed Lazard that it was not willing to entertain
23
     any increase of the price in the November 26 Offer and that Parent would terminate discussions
24

25   if the Company tried to seek a higher price.

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 9
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 10 of 20



            40.    On January 17, 2019, Parent and the Company agreed to a price-per-share of
1

2    $5.85. Over the next few weeks, the parties and their advisors negotiated the terms of the

3    Proposed Transaction and Merger Agreement.

4           41.    At a February 20, 2019 Board meeting, Lazard rendered its fairness opinion and
5
     the Board approved the Merger Agreement.
6
     The Proposed Transaction
7
            42.    On February 21, 2019, Immune Design and Parent issued a joint press release
8
     announcing the Proposed Transaction. The press release states, in relevant part:
9

10                KENILWORTH, N.J. & SEATTLE & SOUTH SAN FRANCISCO,
                  Calif.--(BUSINESS WIRE)--Merck (NYSE:MRK), known as MSD
11                outside the United States and Canada, and Immune Design
                  (NASDAQ:IMDZ), today announced that the companies have entered into
12                a definitive agreement under which Merck, through a subsidiary, will
                  acquire Immune Design for $5.85 per share in cash for an approximate
13
                  value of $300 million.
14
                  “Scientists at Immune Design have established a unique portfolio of
15                approaches to cancer immunization and adjuvant systems designed to
                  enhance the ability of a vaccine to protect against infection, which could
16                meaningfully improve vaccine development,” said Dr. Roger M.
17                Perlmutter, president, Merck Research Laboratories. “This acquisition
                  builds upon Merck’s industry-leading programs that harness the power of
18                the immune system to prevent and treat disease.”

19                Immune Design is a late-stage immunotherapy company employing next-
                  generation in vivo approaches to enable the body's immune system to fight
20                disease. The company’s proprietary technologies, GLAAS® and ZVex®,
21                are engineered to activate the immune system’s natural ability to generate
                  and/or expand antigen-specific cytotoxic immune cells to fight cancer and
22                other chronic diseases.

23                “Merck has a rich history of discovery and innovation and a strong track
                  record of developing meaningful therapeutics and vaccines,” said Dr.
24                Carlos Paya, president and chief executive officer, Immune Design. “We
25                believe this agreement creates shareholder value by positioning our
                  technologies and capabilities for long-term success with a leading,
26                research-driven biopharmaceutical company.”



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 10
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 11 of 20




1                 Under the terms of the acquisition agreement announced today, Merck,
2                 through a subsidiary, will initiate a tender offer to acquire all outstanding
                  shares of Immune Design. The closing of the tender offer will be subject
3                 to certain conditions, including the tender of shares representing at least a
                  majority of the total number of Immune Design’s outstanding shares, the
4                 expiration of the waiting period under the Hart-Scott-Rodino Antitrust
                  Improvements Act and other customary conditions. Upon the successful
5
                  completion of the tender offer, Merck will acquire all shares not acquired
6                 in the tender through a second-step merger. The transaction is expected to
                  close early in the second quarter of 2019.
7
     Insiders’ Interests in the Proposed Transaction
8
            43.    Immune Design insiders are the primary beneficiaries of the Proposed
9

10   Transaction, not the Company’s public stockholders. The Board and the Company’s executive

11   officers are conflicted because they will have secured unique benefits for themselves from the

12   Proposed Transaction not available to Plaintiff and the public stockholders of Immune Design.
13          44.    Immune Design insiders stand to reap substantial financial benefits for securing
14
     the deal with Merck. Pursuant to the Merger Agreement, upon consummation of the Proposed
15
     Transaction, all outstanding Company stock options and RSU awards will vest and convert into
16
     the right to receive cash payments. The following table sets forth the number and value of stock
17

18   options and RSU awards held by the Company’s directors and executive officers:

19
20

21

22

23

24

25

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 11
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 12 of 20



            45.     Further, if they are terminated in connection with the Proposed Transaction,
1

2    Immune Design’s named executive officers will receive substantial cash severance payments in

3    the form of golden parachute compensation, as set forth in the following table:

4

5

6

7

8

9    The Recommendation Statement Contains Numerous Material Misstatements or
     Omissions
10
            46.     The defendants filed a materially incomplete and misleading Recommendation
11
     Statement with the SEC and disseminated it to Immune Design’s stockholders.                The
12

13   Recommendation Statement misrepresents or omits material information that is necessary for

14   the Company’s stockholders to make an informed decision whether to tender their shares in
15   favor of the Proposed Transaction or seek appraisal.
16
            47.     Specifically, as set forth below, the Recommendation Statement fails to provide
17
     Company stockholders with material information or provides them with materially misleading
18
     information concerning: (i) Immune Design management’s financial projections utilized by
19
20   Lazard in its financial analyses; (ii) the data and inputs underlying the financial valuation

21   analyses that support the fairness opinion provided by Lazard; and (iii) potential conflicts of

22   interest faced by Company insiders. Accordingly, Immune Design stockholders are being asked
23   to make a tender or appraisal decision in connection with the Proposed Transaction without all
24
     material information at their disposal.
25

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 12
     (No. 2:18-cv-01173-RSL)
            Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 13 of 20



     Material Omissions Concerning Immune Design’s Financial Projections
1

2           48.    The Recommendation Statement is materially deficient because it fails to

3    disclose material information relating to the Company’s intrinsic value and prospects going

4    forward.
5
            49.    In connection with Lazard’s Probability-Adjusted Product Run-off / Sum-of-the-
6
     Parts DCF Analysis (“Sum-of-the-Parts DCF”), the Recommendation Statement sets forth:
7
           Using the Projections, Lazard performed an illustrative sum-of-the-parts DCF
8
           analysis to derive a range of illustrative present values per Share. In connection
9

10         with this analysis, Lazard performed separate DCF analyses with respect to the

11         following products and collaborations of the Company:
12
                    G100 in 4L Follicular Lymphoma (“4L FL”);
13
                    G100 in 2L Follicular Lymphoma (“2L FL”);
14
                    G100 in 2L Cutaneous T-Cell Lymphoma (“CTCL”);
15
                    G100 in 2L Marginal Zone Lymphoma (“MZL”);
16
                    HSV collaboration with Sanofi;
17
                    A potential RSV collaboration; and
18
                    A potential HPV collaboration with Merck & Co.
19
20                                               ***

21                Using a mid-year convention and discount rates ranging from 12.0% to
                  15.0%, reflecting estimates of the Company’s weighted average cost of
22                capital and selected by Lazard based on its professional judgment, Lazard
                  discounted to present value as of March 31, 2019, the assumed closing
23                date of the Transactions, risk-adjusted estimates of the free cash flows to
                  be generated from each product and collaboration described above for the
24                period from March 31, 2019 to December 31, 2038 (e.g., after loss of
25                exclusivity for G100 in 2034) with a terminal value based on a negative
                  terminal growth rate of (50%) – (20%), all as reflected in the Projections,
26                to derive a range of illustrative enterprise values for each product.



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 13
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 14 of 20




1    Recommendation Statement at 29-30. The Recommendation Statement, however, fails to
2
     disclose: (i) the risk-adjusted free cash flows to be generated from each product and
3
     collaboration described above for the period from March 31, 2019 to December 31, 2038; and
4
     (ii) the source of the probabilities, assumed and applied by Company management, of achieving
5

6    technical and regulatory success of G100 in 4L follicular lymphoma and G100 in 2L follicular

7    lymphoma.

8           50.     The Recommendation Statement further fails to disclose the probability of
9    success for the G100 program reflected in the long-range financial projections at the time of the
10
     December 12, 2018 Board meeting, as well as the specific data made available at the recent
11
     2018 American Society of Hematology Meeting, relied upon by the Board at the December 12,
12
     2018 Board meeting to direct management to revise the long-range financial projections to
13

14   reflect a lower probability of success for the G100 program. Id. at 18.

15          51.     Additionally, the Recommendation Statement fails to disclose, for each of the

16   Company’s Case 1 and Case 2 projections, the projected tax savings from the Company’s net
17
     operating losses (“NOLs”) over the projection period.
18
            52.     The omission of this information renders the statements in the “Certain Financial
19
     Projections,” “Opinion of Lazard Frères & Co. LLC” and “Background of Offer and Merger”
20
     sections of the Recommendation Statement false and/or materially misleading in contravention
21

22   of the Exchange Act.

23   Material Omissions Concerning Lazard’s Financial Analyses
24          53.     The Recommendation Statement describes Lazard’s fairness opinion and the
25
     various valuation analyses performed in support of its opinion. However, the description of
26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 14
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 15 of 20



     Lazard’s fairness opinion and analyses fails to include key inputs and assumptions underlying
1

2    the analyses.    Without this information, as described below, Immune Design’s public

3    stockholders are unable to fully understand these analyses and, thus, are unable to determine

4    what weight, if any, to place on Lazard’s fairness opinion in determining whether to tender their
5
     shares in favor of the Proposed Transaction or seek appraisal. This omitted information, if
6
     disclosed, would significantly alter the total mix of information available to Immune Design’s
7
     stockholders.
8
            54.      With respect to Lazard’s Sum-of-the-Parts DCF, the Recommendation Statement
9

10   fails to disclose: (i) the risk-adjusted estimates of the free cash flows to be generated from each

11   product and collaboration for the period from March 31, 2019 to December 31, 2038; (ii)
12   quantification of the inputs and the assumptions underlying the discount rates ranging from
13
     12.0% to 15.0%; and (iii) whether the value of the tax savings from the Company’s NOLs were
14
     included and utilized in the analysis to derive a range of illustrative present values per share of
15
     the Company.
16

17          55.      With respect to Lazard’s Probability-Adjusted Going Concern DCF Analysis, the

18   Recommendation Statement fails to disclose: (i) quantification of the inputs and the

19   assumptions underlying the discount rates ranging from 12.0% to 15.0%; (ii) Lazard’s basis for
20   applying terminal growth rates ranging from 1.0% to 3.0%; and (iii) whether the value of the
21
     tax savings from the Company’s NOLs were included and utilized in the analysis to derive a
22
     range of illustrative present values per share of the Company.
23
            56.      With respect to Lazard’s Comparable Companies – Peak Sales Multiples
24

25   Analysis and Precedent Transactions Analysis, the Recommendation Statement fails to disclose

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 15
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 16 of 20



     the individual multiples and financial metrics for the companies and transactions observed by
1

2    Lazard in its respective analyses.

3           57.      When a banker’s endorsement of the fairness of a transaction is touted to

4    stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and
5
     range of ultimate values generated by those analyses must also be fairly disclosed.
6
            58.      The omission of this information renders the statements in the “Opinion of
7
     Lazard Frères & Co. LLC” and “Certain Financial Projections” sections of the
8
     Recommendation Statement false and/or materially misleading in contravention of the
9

10   Exchange Act.

11   Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest
12          59.      The Recommendation Statement also fails to disclose material information
13
     concerning the potential conflicts of interest faced by Immune Design insiders.
14
            60.      For example, the Recommendation Statement sets forth:
15
                   To our knowledge, except for certain agreements described in this
16                 Schedule 14D-9 (or in the documents incorporated by reference herein)
17                 between Immune Design and its executive officers and directors, no
                   employment, equity contribution or other agreement, arrangement or
18                 understanding between any executive officer or director of Immune
                   Design, on the one hand, and Parent, Purchaser, any of their affiliates or
19                 Immune Design, on the other hand, existed as of the date of this Schedule
                   14D-9, and neither the Offer nor the Merger is conditioned upon any
20                 executive officer or director of Immune Design entering into any such
21                 agreement, arrangement or understanding.

22                 Although such arrangements have not, to our knowledge, been discussed
                   as of the date of this Schedule 14D-9, it is possible that members of our
23                 current management team will enter into new employment or consulting
                   arrangements with the Surviving Corporation. Such arrangements may
24                 include the right to purchase or participate in the equity of Parent or its
25                 affiliates. Any such arrangements with the existing management team are
                   currently expected to be entered into after the completion of the Offer and
26                 will not become effective until after the Merger is completed, if at all.



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 16
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 17 of 20



                   There can be no assurance that the applicable parties will reach an
1                  agreement on any terms, or at all.
2
     Id. at 12. Yet, the Recommendation Statement fails to disclose whether any Immune Design
3
     executives have secured positions with the combined company. The Recommendation
4
     Statement further fails to disclose whether any of Merck’s prior proposals or indications of
5

6    interest mentioned management retention or consulting arrangements with the combined

7    company or the purchase of or participation in the equity of the surviving corporation.

8           61.      Communications regarding post-transaction employment during the negotiation
9    of the underlying transaction must be disclosed to stockholders. This information is necessary
10
     for stockholders to understand potential conflicts of interest of management and the Board, as
11
     that information provides illumination concerning motivations that would prevent fiduciaries
12
     from acting solely in the best interests of the Company’s stockholders.
13

14          62.      The omission of this information renders the statements in the “Potential for

15   Future Arrangements” and “Background of Offer and the Merger” sections of the

16   Recommendation Statement false and/or materially misleading in contravention of the
17
     Exchange Act.
18
            63.      The Individual Defendants were aware of their duty to disclose the above-
19
     referenced omitted information and acted negligently (if not deliberately) in failing to include
20
     this information in the Recommendation Statement.          Absent disclosure of the foregoing
21

22   material information prior to the expiration of the Tender Offer, Plaintiff and the other members

23   of the Class will be unable to make a fully-informed tender or appraisal decision in connection
24   with the Proposed Transaction and are thus threatened with irreparable harm warranting the
25
     injunctive relief sought herein.
26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 17
     (No. 2:18-cv-01173-RSL)
              Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 18 of 20




1                                         CLAIMS FOR RELIEF
2                                               COUNT I
                                Class Claims Against All Defendants for
3
                             Violations of Section 14(e) of the Exchange Act
4
              64.   Plaintiff repeats all previous allegations as if set forth in full.
5
              65.   Defendants violated Section 14(e) of the Exchange Act by issuing the
6
     Recommendation Statement in which they made untrue statements of material facts or failed to
7

8    state all material facts necessary in order to make the statements made, in light of the

9    circumstances under which they are made, not misleading, or engaged in deceptive or

10   manipulative acts or practices, in connection with the Tender Offer.
11            66.   Defendants knew that Plaintiff would rely upon their statements in the
12
     Recommendation Statement in determining whether to tender his shares pursuant to the Tender
13
     Offer.
14
              67.   As a direct and proximate result of these defendants’ unlawful course of conduct
15

16   in violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court,

17   Plaintiff has sustained and will continue to sustain irreparable injury by being denied the

18   opportunity to make an informed decision in deciding whether or not to tender his shares.
19
                                               COUNT II
20
                          Class Claims Against the Individual Defendants for
21                          Violations of Section 20(a) of the Exchange Act

22            68.   Plaintiff repeats all previous allegations as if set forth in full.

23            69.   The Individual Defendants acted as controlling persons of Immune Design
24   within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their
25
     positions as officers or directors of Immune Design and participation in or awareness of the
26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 18
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 19 of 20



     Company’s operations or intimate knowledge of the false statements contained in the
1

2    Recommendation Statement filed with the SEC, they had the power to influence and control

3    and did influence and control, directly or indirectly, the decision-making of the Company,

4    including the content and dissemination of the various statements which Plaintiff contends are
5
     false and misleading.
6
            70.     Each of the Individual Defendants was provided with or had unlimited access to
7
     copies of the Recommendation Statement and other statements alleged by Plaintiff to be
8
     misleading prior to or shortly after these statements were issued and had the ability to prevent
9

10   the issuance of the statements or cause the statements to be corrected.

11          71.     In particular, each of the Individual Defendants had direct and supervisory
12   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have
13
     had the power to control or influence the particular transactions giving rise to the securities
14
     violations as alleged herein, and exercised the same. The Recommendation Statement at issue
15
     contains the unanimous recommendation of each of the Individual Defendants to approve the
16

17   Proposed Transaction. They were, thus, directly involved in the making of this document.

18          72.     In addition, as the Recommendation Statement sets forth at length, and as

19   described herein, the Individual Defendants were each involved in negotiating, reviewing, and
20   approving the Proposed Transaction. The Recommendation Statement purports to describe the
21
     various issues and information that they reviewed and considered — descriptions which had
22
     input from the Individual Defendants.
23
            73.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)
24

25   of the Exchange Act.

26



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 19
     (No. 2:18-cv-01173-RSL)
             Case 2:19-cv-00350-TSZ Document 1 Filed 03/11/19 Page 20 of 20



            74.     Plaintiff and the Class have no adequate remedy at law. Only through the
1

2    exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

3    immediate and irreparable injury that defendants’ actions threaten to inflict.

4                                        PRAYER FOR RELIEF
5
            WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,
6
     including injunctive relief, in his favor and in favor of the Class, and against defendants, as
7
     follows:
8
            A.      Ordering that this action may be maintained as a class action and certifying
9

10   Plaintiff as the Class representative and Plaintiff’s counsel as Class counsel;

11          B.      Preliminarily and permanently enjoining defendants and all persons acting in
12   concert with them from proceeding with, consummating, or closing the Proposed Transaction;
13
            C.      In the event defendants consummate the Proposed Transaction, rescinding it and
14
     setting it aside or awarding rescissory damages to Plaintiff and the Class;
15
            D.      Awarding Plaintiff the costs of this action, including reasonable allowance for
16

17   Plaintiff’s attorneys’ and experts’ fees; and

18          E.      Granting such other and further relief as this Court may deem just and proper.

19                                           JURY DEMAND
20          Plaintiff demands a trial by jury.
21
            DATED: March 11, 2019.
22
                                                       BRESKIN JOHNSON TOWNSEND, PLLC
23
                                                       By:      s/Roger Townsend
24                                                           Roger Townsend, WSBA #25525
                                                             1000 Second Avenue, Suite 3670
25                                                           Seattle, WA 98104
                                                             Tel: (206) 652-8660
26                                                           rtownsend@bjtlegal.com



     CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERAL SECURITIES LAWS - 20
     (No. 2:18-cv-01173-RSL)
